Citation Nr: 0200501	
Decision Date: 01/15/02    Archive Date: 01/25/02

DOCKET NO.  00-00 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

E. W. Koennecke, Counsel


INTRODUCTION

The appellant served on active duty from August 1968 to April 
1971, and from August 1981 to August 1984.

This case comes before the Board of Veteran's Appeals (the 
Board) on appeal from an October 1999 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO). 


FINDING OF FACT

Post-traumatic stress disorder is currently manifested by no 
more than some mild symptoms, some difficulty in social and 
occupational functioning, no memory loss and no periods of 
inability to perform occupational tasks.


CONCLUSION OF LAW

Post-traumatic stress disorder is no more than 10 percent 
disabling.  38 U.S.C.A. § 1155, 5107(b) (West 1991); 
38 C.F.R. Part 4, § 4.130, Diagnostic Code 9411 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection for post-traumatic stress disorder was 
established in a March 1986 rating decision and assigned a 
noncompensable evaluation.  In May 1999, the appellant 
submitted a claim for an increased rating for post-traumatic 
stress disorder.  He described how he had received an 
electronic mail message in January 1999 that referred him to 
a website that contained actual audio transmissions from his 
unit in Vietnam.  The appellant had been a helicopter pilot 
in Vietnam, and listening to the audio transmissions from the 
crews on the helicopters triggered a state of anxiety and 
caused increased depression through February 1999.  It 
eventually resulted in an incident at work, of which he has 
only a vague recollection, and led to his dismissal from that 
job.

This appeal stems from an October 1999 rating decision that 
increased the evaluation for service connected post-traumatic 
stress disorder to 10 percent.  On a claim for an increased 
rating, the claimant will generally be presumed to be seeking 
the maximum benefit allowed by law and regulation, and it 
follows that such a claim remains in controversy where less 
than the maximum available benefit is awarded.  AB v. Brown, 
6 Vet. App. 35, 38 (1993).  The appellant contended that a 
higher evaluation was warranted, and detailed his contentions 
in testimony before the Board in October 2001.  

The appellant testified that the most disabling feature of 
his post-traumatic stress disorder was his inability to 
handle stress.  He was currently working as a night 
dispatcher for a trucking company.  He could make more money 
driving a truck, but he could not handle the stress involved.  
He preferred the night shift because he would come in contact 
with fewer people.  His relationship with his wife and 14-
year-old daughter had been strained because of his temper.  
He would only occasionally attend family gatherings or 
special programs at church.  He associated with other people 
primarily at work and really did not go out anywhere.  With 
medication he was able to sleep about 5-6 hours per night.  
About twice a week he had nightmares.  He had flashbacks to 
Vietnam that varied in frequency.  He had a gun in every 
vehicle and every room of his house.  He liked guns.  The 
last time he shot one was in December when he was teaching 
his daughter how to shoot.  He felt he had lost jobs due to 
post-traumatic stress disorder because of his temper.  The 
last time was in February 1999.  He was feeling stressed and 
was fired after he had an argument with another employee at 
work.  After that, he worked in a temporary position at the 
RO.  He had one run-in with a person there, but was not fired 
and left after the temporary position ended.  Then he went to 
his current job.  Basically he has since been doing the same 
job in the same place for three different companies.  He 
received his psychiatric treatment at the VA Medical Center.  
He went there approximately once every 5-6 months to have his 
medications refilled and to discuss anything that needed to 
be discussed.  There had been no change in the overall 
pattern of his treatment.  

The appellant's wife testified that the appellant had a 
volatile temper and his daughter was afraid of him.  He 
attended social events only to eat.  He used excuses to leave 
early.  He had no friends and neither did she because of his 
temper.  He shot his dog because it kept barking.

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The VCAA is applicable to all claims 
filed on or after the date of enactment, November 9, 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099 (2000).  
In this case, even though the RO did not have the benefit of 
the explicit provisions of the VCAA, VA's duties have been 
fulfilled.  

The duty to notify the appellant and his representative of 
any information and evidence needed to substantiate and 
complete a claim has been met.  38 U.S.C.A. §§ 5102, 5103A 
(West Supp. 2001); 66 Fed. Reg. 45620, 45632 (August 29, 
2001) (to be codified at 38 C.F.R. § 3.159(b)).  By virtue of 
the October 1999 rating decision and the Statement of the 
Case issued during the pendency of this appeal, the appellant 
and his representative were given notice of the information, 
medical evidence, or lay evidence necessary to substantiate 
the claim for an increased rating.  VA has no outstanding 
duty to inform the appellant that any additional information 
or evidence is needed. 

The duty to assist the appellant in obtaining evidence 
necessary to substantiate the claim has been met.  38 
U.S.C.A. § 5103A (West Supp. 2001); 66 Fed. Reg. 45620-45632 
(August 29, 2001) (to be codified at 38 C.F.R. § 3.159(c)).  
The RO made reasonable efforts to obtain relevant records 
adequately identified by the appellant, in fact, it appears 
that all evidence identified by the appellant relative to 
this claim has been obtained and associated with the claims 
folder.  Service medical records were previously obtained and 
associated with the claims folder.  The appellant identified 
treatment at the VA Medical Center and this evidence was 
obtained by the RO.  A hearing was conducted before the Board 
and a transcript associated with the claims folder.  The 
appellant has not referenced any unobtained evidence that 
might aid in substantiating the claim or that might be 
pertinent to the bases of the denial of the claim.

In a claim for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  38 U.S.C.A. § 5103A (West 
Supp. 2001); 66 Fed. Reg. 45620, 45632 (August 29, 2001) (to 
be codified at 38 C.F.R. § 3.159(c)(4)).  The appellant was 
afforded a VA examination in September 1999 that specifically 
addressed the question of current symptomatology associated 
with service connected post-traumatic stress disorder.

In the circumstances of this case, a remand because of the 
passage of the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (Remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to notify and to 
assist the veteran in this case.  Further development and 
further expending of VA's resources is not warranted.  

Disability evaluations are determined by the application of a 
schedule of rating which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4 (2001).  Separate diagnostic codes identify the 
various disabilities.  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (2001); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001).  The percentage ratings 
represent as far as can practicably be determined the average 
impairment in earning capacity resulting from such diseases 
and injuries and their residual conditions in civil 
occupations.  38 C.F.R. § 4.1 (2001).  When any change in 
evaluation is to be made, the rating agency should assure 
itself that there has been an actual change in the 
conditions, for better or worse, and not merely a difference 
in thoroughness of the examination or in the use of 
descriptive terms.  38 C.F.R. § 4.13 (2001).

While evaluation of a service-connected disability requires 
review of the appellant's medical history, where entitlement 
to compensation has already been established and an increase 
in the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  Therefore, although the Board has reviewed 
all the evidence of record, it finds that the most probative 
evidence is that which has been developed immediately prior 
to and during the pendency of the claim on appeal.  Lay 
testimony is competent only when it regards the readily 
observable features or symptoms of injury or illness.  Layno 
v. Brown, 6 Vet. App. 465, 469-70 (1994).  The appellant is 
competent to state that his condition is worse.  However, the 
training and experience of the medical personnel makes their 
findings more probative as to the extent of the disability.  
The Board assigns more probative value to the objective 
observations of trained medical personnel when compared to 
the subjective reports of interested parties. 

When all the evidence is assembled, the determination must 
then be made as to whether the evidence supports the claim or 
is in relative equipoise, with the veteran prevailing in 
either event, or whether a preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

A VA examination was conducted in September 1999.  The 
medical records were reviewed.  His combat experiences had 
affected him with feelings of detachment, alienation, numbing 
of responsiveness, insomnia and depression.  He had no 
hospitalizations for post-traumatic stress disorder and was 
currently not receiving any outpatient follow-up treatment, 
although he had received therapy in the past.  He was 
divorced twice.  He denied substance abuse, but indicated 
that he stopped using alcohol and started using marijuana in 
1974.  From July 1989 until February 1999, he worked as a 
truck driver.  From May 1999 until the time of the 
examination he was working as a file clerk at the RO.  He 
reported nightmares, flashbacks every now and then, intrusive 
thoughts, anger and isolation.  His temper was short, and he 
was nervous and depressed periodically.  He avoided 
situations that might arouse his recollection of traumatic 
Vietnam events.  On mental status examination he was alert 
when answering questions, but was tense and hyper-alert.  His 
speech was coherent and relevant and he denied any 
hallucinations.  No suicidal or homicidal ideation was 
elicited.  His orientation and memory were preserved.  His 
affect was appropriate.  His insight and judgment were 
intact.  Post-traumatic stress disorder was diagnosed.  His 
Global Assessment of Functioning score was 65.  He was said 
to be exhibiting mild to moderate symptoms but was generally 
functioning pretty well. 

VA Medical Center records were reviewed.  There were no 
entries of a psychiatric nature in the records dated in 1999.  
In May 2000, he reported occasional anxiety attacks for which 
medication was prescribed to be taken as needed for an 
attack.  He was given supportive therapy and told to return 
in 2 months.  He was seen in July 2000 and reported a good 
response from the medication.  He was given reality therapy 
and told to return in 2 months.  He was seen in December 2000 
with a chief complaint of some continued anxiety and weird 
dreams.  He denied suicidal or homicidal ideation.  He denied 
auditory or visual hallucinations, but was experiencing sleep 
disturbances.  He reported no alcohol or illegal drug use.  
He was working an evening shift as a dispatcher for a 
trucking company.  When he presented for his routine 
appointment, his appearance was neat and appropriate to the 
situation.  He was oriented to person, place, time and 
situation.  His affect and mood were congruent.  His mood was 
pleasant.  His speech was coherent and relevant.  His 
attention, concentration and memory function were intact.  
His insight and judgment were grossly intact.  His cognition 
was functioning within normal limits.

The appellant has been rated under the schedule for rating 
mental disorders, 38 C.F.R. § 4.130; Diagnostic Code 9411 
(2001).  The criteria for rating post-traumatic stress 
disorder are as follows:

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name - 100 percent 
disabling.

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships - 70 
percent disabling.

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships - 50 percent disabling.

Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent events) - 30 
percent disabling.

Occupational and social impairment due to 
mild or transient symptoms which decrease 
work efficiency and ability to perform 
occupational tasks only during periods of 
significant stress, or; symptoms 
controlled by continuous medication - 10 
percent disabling.

A mental condition has been formally 
diagnosed, but symptoms are not severe 
enough either to interfere with 
occupational and social functioning or to 
require continuous medication - 0 percent 
disabling.

The preponderance of the evidence is against a higher 
evaluation as the evidence demonstrates that the disability 
associated with post-traumatic stress disorder is exhibited 
primarily during periods of significant stress and more 
nearly approximates the criteria for the current evaluation.  
Except for perhaps a month-long exacerbation in symptoms in 
January 1999 associated with receipt of the combat audio 
files, the evidence as well as the appellant's testimony 
demonstrates that there has been no increase in severity of 
the symptoms associated with post-traumatic stress disorder.  
Competent evidence of intermittent periods of inability to 
perform occupational tasks has not been presented.  The 
appellant worked for 10 years with the same company until the 
February 1999 incident that resulted in his dismissal.  His 
job with the RO ended only because it was a temporary 
position.  He is currently employed, and indicated he had 
held the same position in the same location under three 
different organizations.  This one incident in February 1999 
does not amount to intermittent periods of inability to 
perform his usual occupational tasks.  The appellant's only 
other symptoms are reportedly some anxiety that is well 
controlled on medication, sleep disturbance due to 
nightmares, and temper.  Depressed mood, suspiciousness, or 
any memory loss has not been reported or documented.  In 
balancing all of the evidence, the Board finds most probative 
the evidence of the appellant's continued employment and the 
fact that he only requires about one brief visit with a 
psychiatrist every 6 months.  This indicates that the 
disability is not more severe than currently rated.  We are 
also persuaded by the evidence that he has maintained a 
relationship with his current wife and daughter.  We 
recognize that the relationship is strained due to some of 
his post-traumatic stress disorder symptomatology and thereby 
warrants a compensable evaluation as currently assigned, but 
his ability to maintain these relationships is not indicative 
of a disability that warrants a higher evaluation.

The Board's conclusion is further supported by a Global 
Assessment of Functioning score of 65 which was noted in the 
1999 VA examination.  Although the Global Assessment of 
Functioning score does not fit neatly into the rating 
criteria, the Global Assessment of Functioning score is also 
evidence.  Carpenter v. Brown, 8 Vet. App. 240 (1995).  
Global Assessment of Functioning score is a scale reflecting 
the "psychological, social, and occupational functioning on 
a hypothetical continuum of mental health-illness."  
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 
1994).  A Global Assessment of Functioning score of 65 is 
defined as demonstrating some mild symptoms (e.g., depressed 
mood and mild insomnia) or some difficulty in social, 
occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships.  This score is congruent with the remainder of 
the VA examination, the VA Medical Center records and the 
appellant's testimony and does not warrant an increase in the 
disability rating.  The preponderance of the evidence is 
against the claim and there is no doubt to be resolved.  
38 U.S.C.A. § 5107(b), Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).

Extraschedular consideration.

In an exceptional case where the schedular standards are 
found to be inadequate, the field station is authorized to 
refer the case to the Under Secretary for Benefits or the 
Director, Compensation and Pension Service for assignment of 
an extraschedular evaluation commensurate with the average 
earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2001).  
The governing criteria for such an award is a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked inference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The Board is precluded by regulation from 
assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance, however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Board must address referral under 
38 C.F.R. § 3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  Having reviewed the 
record with these mandates in mind, the Board finds no basis 
for further action on this question.  VAOPGCPREC. 6-96 
(1996).  In this regard, the Board finds that the schedular 
criteria and currently assigned evaluation for post-traumatic 
stress disorder is adequate as the case does not present an 
exceptional or unusual disability picture so as to render 
impractical the application of the regular schedular 
standards.  The assignment of a compensable evaluation is 
recognition of a level of interference with employment.  
However, competent, objective evidence of marked inference 
with employment or frequent periods of hospitalization has 
not been shown.  Rather, the appellant has never been 
hospitalized for this disability and remains employed.


ORDER

An increased rating for post-traumatic stress disorder is 
denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

